Citation Nr: 1727310	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II with nephropathy and neuropathy.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint (DJD) disease low back from April 27, 2009 to February 25, 2016 and in excess of 20 percent from February 25, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, during the pendency of appeal, the RO increased the rating for degenerative arthritis from 10 to 20 percent, effective February 25, 2016, the date the entitlement arose.  The Veteran has not expressed his satisfaction with the award, nor is this the maximum benefit allowable by law.  Therefore, the evaluation periods remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACTS

1.  Diabetes mellitus, Type II does not require the regulation of activities, and his not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or visiting a diabetic care provider twice a month, and/or having complications.

2.  The Veteran does not have a diagnosis of peripheral neuropathy and/or nephropathy.

3.  From April 27, 2009 to February 24, 2016, the Veteran's lumbar spine DJD was manifested by ongoing subjective complaints of chronic low back pain and objective range of motion findings were no worse than forward flexion to 75 degrees; the Veteran did not experience muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

4.  From February 25, 2016, the Veteran's lumbar spine DJD was manifested by ongoing subjective complaints of chronic low back pain and objective range of motion findings no worse than forward flexion to 42 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with nephropathy and neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an increased disability rating in excess of 10 percent for DJD of the lumbar spine from April 27, 2009 to February 25, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016). 

3.  The criteria for an increased disability rating in excess of 20 percent for DJD of the lumbar spine from February 25, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The duty to notify was met by a May 2009 letter.

VA has also fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private medical treatment records, in addition to lay statements, have been associated with the record.  The Veteran had VA examinations for his diabetes in June 2009 and February 2016, and for his low back in June 2009 and February 2016.
Neither the Veteran nor his representative identified any further deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27. 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

A.  Diabetes mellitus

Diabetes mellitus is evaluated according to 38 C.F.R. § 4.119, DC 7913.  Under this section, a 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1).

In April 2009, the Veteran submitted an application for an increase in excess of 20 percent for diabetes mellitus Type II.  The Veteran stated that his diabetes had increased in severity, including increased problems with nephropathy and neuropathy. 

In June 2009, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's medical records and performed an in-person examination.  The Veteran has not had any symptoms related to polyuria, hyperglycemia, or ketoacidosis since 2003.  For his diabetes, the Veteran was taking both insulin, more than once a day, and oral medication.  He stated that his self-monitored glucose range was 150-180.  The Veteran visited the hospital every 3 months and was instructed to follow a restricted diet.  The Veteran was quite active and had no issues with neuropathy.  The examiner performed a skin exam and found no abnormalities.  The Veteran's extremities were all normal.  The examiner also noted that there were no diagnoses of visual impairment, kidney disease, other diabetic conditions, or peripheral edema.  The examiner diagnosed the Veteran with Type II diabetes.  It was noted that the Veteran worked full time and lost no work due to his diabetes mellitus.

In February 2016, the Veteran underwent a VA examination.  The examiner performed an in-person examination and reviewed the record.  The examiner noted that the Veteran visited his diabetic care provider for episodes of hypoglycemia and ketoacidosis less than 2 times per month.  In the previous 12 months, the Veteran had not been hospitalized for either hypoglycemia or ketoacidosis.  The Veteran did not require activity regulation; however, he was instructed to follow a restricted diet and prescribed oral hypoglycemic agent.  He did not suffer weight loss and the diabetes mellitus did not impact his ability to work.  The examiner noted that the Veteran occasionally monitored his blood sugar level, and it averaged in the 180s.  The examiner confirmed the diabetes mellitus Type II diagnosis. 

Currently, the Veteran's diabetes mellitus Type II has been assigned a 20 percent disability rating.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  The record reflects that the Veteran's diabetes has required treatment including insulin and a restricted diet.  However, the Veteran does not require any activity restrictions.  On the contrary, during his 2009 VA examination, the Veteran noted that he was quite active.  In his 2016 examination, the examiner noted that the Veteran did not require activity regulation.  Additionally, during the appeal period, the Veteran has denied any episodes and/or hospitalizations for hypoglycemia or ketoacidosis.
The Board finds that the Veteran's diabetes mellitus Type II has not more nearly approximated the criteria for a rating in excess of 20 percent at any point in the appeal period.  Accordingly, a rating in excess of 20 percent for diabetes mellitus Type II is not warranted, and there is no basis for staged ratings.  38 C.F.R. §§ 4.7, 4.119.  

Neuropathy

In his June 2009 VA examination for diabetes, the Veteran stated that, since his diabetes mellitus diagnosis, he began to experience bilateral hand and foot tingling.  There was no numbness or pain, and the Veteran was not taking medication for tingling.  He had no history of hospitalization or surgery, trauma or neoplasm.  The examiner examined the Veteran's muscle functions which included elbow and wrist flexion and extension; finger flexors and abduction; thumb opposition; knee extension; ankle dorsiflexion; ankle plantar flexion; and great toe extension.  All muscles tested were normal.  The Veteran's lower and upper extremities were tested for sensory function.  The examiner tested the Veteran's vibration, pain, light touch, and position sense, and all were normal.  The examiner provided a detailed reflex exam and found that the Veteran's left and right bicep, knee and ankle and his left and right brachioradialis reflexes were all normal.  His left and right plantar flexion were normal.  There were no abnormalities of sensation.  The Veteran did not experience muscle atrophy, abnormal muscle tone, tremors, tics or other abnormal movements.  The Veteran's gait and balance were normal.  The examiner diagnosed the Veteran with mild sensorimotor peripheral neuropathy of feet and hands (sciatic and medical nerves based on his symptoms).  

In April 2010, the June 2009 VA examiner submitted an addendum opinion regarding the Veteran's peripheral neuropathy.  The examiner stated that the Veteran had a completely normal neurologic exam.  The Veteran denied numbness and pain and was not on any prescription for the subjective tingling.  He had not sought assessment for peripheral neuropathy.  The examiner further stated "therefore an error was made in the final diagnosis for the peripheral nerve worksheet exam.  He had no objective findings to warrant any neuro diagnosis only had subjective paresthesias.  Thus the diagnosis from that exam is incorrect after review.  Due to the lack of any objective findings on physical examination NCV testing is not clinically indicated."

In August 2016, the Veteran underwent a VA examination for his peripheral neuropathy.  The examiner reviewed the claims file and performed an in-person interview.  The examiner noted that the Veteran denied any symptoms of diabetic neuropathy.  The Veteran had intermittent leg numbness; however, this occurred when he experienced back pain.  The examiner tested the Veteran's strength, deep tendon reflexes, and light touch/monofilament testing and all were normal.  The examiner noted that the Veteran did not have an upper or lower extremity diabetic peripheral neuropathy.  The claimed condition did not impact the Veteran's ability to work.  The examiner further stated that the Veteran had no current diagnosis or clinical evidence of diabetic peripheral neuropathy.  

After considering the forgoing, the Board concludes that the objective evidence of record does not reflect findings of diabetic neuropathy.  Although the Veteran reported intermittent leg numbness, such was not attributed by the August 2016 VA examiner to his diabetes.  Moreover, although the Veteran is competent to report hand and foot tingling, he is not competent to diagnose neuropathy, or attribute such to his diabetes.  Accordingly, the Board affords more probative weight to the objective testing as reported by the April 2010 addendum and during the August 2016 VA examination report.

Kidney/nephropathy

During his June 2009 VA examination, the Veteran denied issues with nephropathy.  The examiner noted insufficient evidence to warrant an acute diagnosis for diabetic nephropathy and it was noted that he did not have renal dysfunction based on lab workup.  

In August 2016, the Veteran underwent a VA examination for his diabetic nephropathy.  The examiner reviewed the claims file and performed an in-person examination.  During the examination, the Veteran denied being diagnosed with or having any symptoms of diabetic nephropathy.  The examiner noted that the Veteran was not taking medication for diabetic nephropathy, did not experience renal dysfunction, urolithiasis, urinary tract/kidney infections, kidney transplant, tumors, and neosplasms.  The claimed condition did not impact the Veteran's ability to work.  The Veteran had laboratory or other diagnostic studies performed and the Veteran had abnormal BUN.  The examiner further stated that the BUN was highly variable and did not in itself indicate diabetic nephropathy.  The examiner concluded that the Veteran had no current diagnosis or clinical evidence of diabetic nephropathy.

As reflected above, the Veteran did not report, and the objective evidence of record after testing did not show any kidney complications or nephropathy attributed to his diabetes mellitus.

The Board finds that the Veteran does not have a diagnosis of either neuropathy or nephropathy attributed to his diabetes mellitus.  Accordingly, separate compensable ratings are not warranted.  38 C.F.R. § 4.119, DC 7913, Note 1.

B.  Degenerative Arthritis 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2016).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

Under the IVDS Formula, a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.

i.  Increase in excess of 10 percent from April 27, 2009 to February 25, 2016

The Veteran's low back disability is currently assigned a 10 percent rating pursuant to Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In an April 2009 Statement in Support of Claim, the Veteran noted that he was undergoing therapy and given a Tens Unit and back brace.  The Veteran contended that his degenerative disc disease was more severe than the 10 percent assigned disability rating reflects.  

From May 2008 to August 2008, the Veteran's VA medical records showed complaints of worsening low back pain especially when he was lying on his stomach.  The Veteran stated that prolonged standing and walking aggravated his back pain.  In June 2008, the Veteran's ROM was 0-75 for flexion; 0-40 extension; side bending for the right was 0-50, left 0-40; rotation for the right was 0-35 and left 0-30.  The Veteran's abdominals and obliques strength was 5/5.  His trunk extensors were not assessed because pain increased on prone position.  The Veteran was able to independently climb stairs, sit to stand, supine to sit, and ambulate.  

In June 2009, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical records and performed an in-person examination.  The Veteran stated that he had moderate to severe daily pain that lasted for about 30 minutes.  Along with pain, the Veteran experienced decreased motion, stiffness, weakness, spasms, and fatigue.  The examiner found that the Veteran's posture, gait, and head position were normal.  There was no abnormal spine curvatures, ankylosis, spasms, atrophy, weakness, incapacitating episodes, and guarding.  The Veteran did experience pain with motion and tenderness.  The Veteran's motor exam showed active movement against full resistance while his sensory and reflex exams were normal.  The Veteran's ROM was 0-80 for flexion; 0-20 extension; left and right lateral flexion and left lateral rotation was 0-30; right lateral rotation was 0-25.  There was objective evidence of pain on ROM and following repetitive motion.  The examiner saw sacralization of L5 with spina bifida occulta with mild facet arthropathy in the lower lumbar spine.  The rest of the intervertebral disc spaces and vertebral body heights were preserved.  No malalignment or definite fractures were evident.  The examiner diagnosed the Veteran with degenerative arthritis of the L spine.  The examiner noted that his back disability was productive of significant effects on his ability to lift and carry.

In July 2011, the Veteran submitted a Substantive Appeal.  The Veteran stated that his condition had become so severe that he was wearing a back brace which had not improved the pain.  He also stated that he experienced fatigue, decreased motion, stiffness, weakness, and constant spasms.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted from April 27, 2009 to February 25, 2016.  The Veteran's forward flexion was to 75 degrees, at its worst with pain.  Neither the lay nor the medical evidence of record reflects flexion greater than 30 degrees but less than 60 degrees, flexion limited to 15 degrees or less, forward flexion of the thoracolumbar spine 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  During his June 2009 VA examination, the Veteran reported that he had, among other things, muscle spasms.  The Veteran wore a brace for support.  However, the examiner found that the Veteran's posture, gait, and head position were normal.  At the time of the examination, the Veteran did not have abnormal spine curvatures, ankylosis, spasms, atrophy, weakness, incapacitating episodes, and/or guarding.  

Based on the forgoing, the Board finds that the preponderance of the evidence is against a claim for a rating in excess of 10 percent.  As the preponderance of evidence is against the finding for a higher rating, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Increased in excess of 20 percent from February 25, 2016

In February 2016, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that the Veteran had flare ups about twice a month which were intense, unbearable low back pain.  The flare ups lasted for 5-10 minutes and usually occurred when the Veteran was standing in the bathroom.  The Veteran's ROM was abnormal.  Forward flexion was 0-42, extension 0-5, right lateral flexion 0-22, left lateral flexion 0-20 and right and left lateral rotation was 0-30.  The examiner noted that the Veteran was unable to bend.  There was evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function.  During flare ups, the Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional ability.  The Veteran experienced guarding and spasms which resulted in abnormal gait or spinal contour.  The Veteran had normal muscle strength with no atrophy, radiculopathy, ankylosis, IDVS or other neurological abnormalities.  He had hypoactive deep tendon reflexes.  The Veteran regularly used a brace as a normal mode of locomotion.  He used a TENS unit daily.  The Veteran's thoracolumbar spine impacted his ability to do physically demanding work, but was able to do work which required some walking.  Specifically, he was unable to life heavy objects, fully bend over, or twist.  

The Board concludes that the evidence of record does not more nearly approximate the criteria for a higher disability rating, as forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, has not been shown.  During his February 2016 VA examination, the examiner noted that, among other things, the Veteran was unable to bend; however, the examiner later clarified that the Veteran was unable to fully bend.  Moreover, he was able to forward flex from 0 to 42 degrees even after three repetitions, which is not consistent with a finding of favorable ankylosis.  Moreover, the examiner checked "no" when asked if there was ankylosis of the spine.  Accordingly, the criteria for a 40 percent rating have not been met.  See 38 C.F.R. § 4.71a, DC 5235 to 5242.

The Board notes, that throughout the appeals period, the Veteran did not experience IVDS or other neurological abnormalities.  38 C.F.R. § 4.71a, Note 1.
















Continued next page
ORDER

An increased disability rating in excess of 20 percent for diabetes mellitus Type II with nephropathy and neuropathy is denied.

An increased disability rating in excess of 10 percent for DJD of the lumbar spine from April 27, 2009 to February 25, 2016 is denied. 

An increased disability rating in excess of 20 percent for DJD of the lumbar spine from February 25, 2016 is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


